DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8, 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldenberg et al. (WO 2016/156996 cited by applicant).
Regarding claims 1-4, 7-8, 13-18, Goldenberg teaches a dual lens device comprising:
a housing (Fig. 2A, item 120);
a first bobbin (108a) disposed in the housing to move in a first direction;
a second bobbin (108b) disposed in the housing to move in the first direction and spaced apart from the first bobbin;
first coil (110a) disposed on the first bobbin;
a second coil (110b) disposed on the second bobbin;
a magnet (118a-118g) disposed on the housing and facing the first coil and the second coil;

a substrate (250) comprising a circuit member having a third coil (204a-204f) disposed to face the magnet between the housing and the base; and 
a support member (220a-220d) movably supporting the housing with respect to the substrate;
wherein the housing is integrally formed;
a first upper elastic member (112a) disposed at an upper side of the first bobbin to be coupled to the first bobbin of the coil;
a second upper elastic member (112b) disposed at an upper side of the second bobbin to be coupled to the second bobbin and the housing;
wherein the support member is connected to first upper elastic member and the substrate, and the second upper elastic member and the substrate (Fig. 2B) [claim 2]; 
wherein the support member is formed with first to fourth support parts (220a-220d), each mutually spaced apart [claim 3];
wherein each of the first to fourth support parts is formed with a wire, and 
wherein the first to fourth support parts (220a-220d) are respectively disposed at four corner portions of the housing [claim 4];
a cover member (132) comprising an upper plate and a lateral plate extensively bent from the upper plate,
wherein a lower end part of the lateral plate is coupled to the base, and an inner space formed by the cover member and the base is disposed with the housing,
wherein the cover is integrally formed;
wherein the cover member comprises a first opening formed on the upper plate at a position corresponding to that of the first bobbin, and a second opening formed on the upper plate at a positon corresponding to the second bobbin (Fig. 2A) [claim 7];

a second lower elastic member (114b) disposed at a lower side of second bobbin to be coupled to the second bobbin and the housing [claim 8];
wherein the base is integrally formed and the substrate is integrally formed (Fig. 2A) [claim 13];
wherein the magnet comprises a plurality of magnets (118a-118g), and at least one of the plurality magnets is disposed on a lateral part formed between the corner portions of the housing (Fig. 2b) [claim 14];
wherein the housing (120) comprises a first lateral part facing a lateral surface of the first bobbin and a lateral surface of the second bobbin, a second lateral part disposed opposite the first lateral part, a third lateral part disposed between the first lateral part and the second lateral part to face a lateral surface of the first bobbin, and a fourth lateral part disposed between the first lateral part and the second lateral part to face a lateral surface of the second bobbin;
the magnet comprises a first magnet (118e, 118d) disposed on the first lateral part, a second magnet (118b) is disposed on the second lateral part, a third magnet (118f) disposed on the third lateral part, a fourth magnet (118c) disposed on the fourth lateral part, and a fifth magnet (118g) disposed between the first bobbin and the second bobbin [claim 15];
wherein an inner surface of the first magnet (118e, 118d) is formed such that polarity of an area facing the first coil is different from polarity facing the second coil, and 
wherein an inner surface of the second magnet (118a, 118b) is formed such that an area facing the first coil is different from polarity of an area facing the second coil [claim 16];
wherein a portion of an inner surface of the first magnet facing the first coil, a portion of an inner surface of the second magnet, an inner surface of the third magnet and a lateral surface of the fifth magnet have a first polarity (Fig. 2E);

wherein the housing comprises a magnet reception part accommodating the magnet, and wherein the magnet reception part is opened to a lower side (Fig. 2A) [claim 18].
Regarding claims 19-20, Goldenberg teaches an optical device comprising a body, a dual camera module disposed on the body to capture a subject, a display part outputting an image capture by the dual camera (implicit);
wherein the dual camera module, comprising:
a PCB;
a first image sensor disposed on the PCB;
a second image sensor disposed on the PCB and spaced apart from the first image sensor (pg. 6, last paragraph);
a housing (120) disposed above the PCB;
a first bobbin (108a) disposed in the housing to move in a first direction at a position corresponding to the first image sensor; 
a second bobbin (108b) disposed in the housing to move in the first direction at a position corresponding to the second image sensor and spaced apart from the first bobbin; 
a first coil (110a) disposed on the first bobbin; 
a second coil (110b) disposed on the second bobbin; 
a magnet (118a-118g) disposed on the housing and facing the first coil and the second coil; 
a base (122) disposed between the housing and the PCB; 
a substrate (250) comprising a circuit member having a third coil disposed between the housing and the base to face the magnet; and 

wherein the housing is integrally formed, and 
wherein the magnet comprises a plurality of magnets, and at least one of the plurality of magnets is disposed on a lateral part formed between corner portions of the housing.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg in view of Bachar et al. (US Pub. No. 2016/0018720 cited by applicant).
Regarding claims 5-6, Goldenberg teaches all the claimed limitations except for the magnet is formed with a plurality of corner magnets respectively disposed at corner portions of the housing, wherein the plurality of corner magnets comprises first to eighth corner magnets, each mutually spaced apart. Bachar teaches a dual lens drive device comprises a plurality of corner magnets (Fig. 1d, items 116a-116d and 116’a-116’d) respectively disposed at corner portions of the housing, wherein the plurality of corner magnets comprises first to eighth corner magnets, each mutually spaced apart. It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute a well-known auto focus (AF) arrangement as taught in order to facilitate the AF driving of the dual lens assembly.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg in view of Lee (US Pub. No. 2015/0212291 cited by applicant).
.
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0201128 07-2015 Dong, Leping.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852